     Case 1:19-cr-10040-JDB Document 43 Filed 04/25/19 Page 1 of 2                   PageID 123




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )       No. 1:19-CR-10040-JDB
                                              )
JEFFREY W. YOUNG, JR.,                        )
ALEXANDER ALPEROVICH and                      )
ANDREW RUDIN,                                 )
                                              )
                Defendants.                   )


                                  MOTION TO WITHDRAW


         COMES NOW, the undersigned Assistant United States Attorney, Victor L. Ivy, pursuant

to Local Rule 83.5 of the Western District of Tennessee, and files this motion to withdraw as

counsel on behalf of the United States of America in this cause, and to be removed from the

distribution list. The United States respectfully requests that it now and continue to be represented

by Assistant United States Attorney Jason Knutson as lead counsel in the above-styled cause.

                                                      Respectfully submitted,

                                                      D. MICHAEL DUNAVANT
                                                      United States Attorney


                                              By:     s/ Victor L. Ivy____________
                                                      VICTOR L. IVY (BPR #14363)
                                                      Assistant United States Attorney
                                                      109 South Highland Avenue, Suite 300
                                                      Jackson, Tennessee 38301
                                                      (731) 422-6220
                                                      Vic.Ivy@usdoj.gov
  Case 1:19-cr-10040-JDB Document 43 Filed 04/25/19 Page 2 of 2                    PageID 124




                                 CERTIFICATE OF SERVICE

       I, Victor L. Ivy, Assistant United States Attorney for the Western District of Tennessee,

hereby certify that a copy of the foregoing motion has been sent via electronic mail to all counsel

of record, this the 25th day of April, 2019.



                                               By:   s/ Victor L. Ivy_____________
                                                     VICTOR L. IVY (BPR #14363)
                                                     Assistant United States Attorney
